Name: Council Regulation (EEC) No 1592/80 of 24 June 1980 on the application of the system of production quotas in the sugar and isoglucose sectors during the period 1 July 1980 to 30 June 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/ 12 Official Journal of the European Communities 26. 6 . 80 COUNCIL REGULATION (EEC) No 1592/80 of 24 June 1980 on the application of the system of production quotas in the sugar and isoglu ­ cose sectors during the period 1 July 1980 to 30 June 1981 and the same time the continuity of the guarantees to the producers concerned and of the principle of the co-responsibility of those producers for financing the losses involved in marketing surplus production , it is appropriate as a conservatory measure while waiting for the future production systems to be determined, to extend to the period 1 July 1980 to 30 June 1981 the applicability mutatis mutandis of the present systems laid down for sugar and isoglucose respectively in Regulations (EEC) No 3330/74 and (EEC) No 1111 /77 ; Whereas, in order to continue under these conditions, the present guarantees to the producers in the regions regarded up to now as less well-suited to beet-growing and to the production of cane sugar and which benefit from authorized national aids, it is appropriate to renew for the 1980/81 campaign the authorization accorded to Italy and to France to grant national aid ; whereas account should be taken of the present situa ­ tion with regard to interest rates in Italy ; Whereas the transition to the system established by this Regulation must be effected as smoothly as possible ; whereas, to this end, certain transitional measures may prove necessary ; whereas, therefore, provision should be made in particular for the possi ­ bility of adopting appropriate measures, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the quota system governing production in the sugar sector by virtue of Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (4), as last amended by Regulation (EEC) No 1396/78 (5 ), and the quota system governing production in the isoglucose sector by virtue of Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose (6), as last amended by Regulation (EEC) No 1293/79 ( 7), are to expire on 30 June 1980 ; Whereas the European Parliament, in points 50 and 53 of its resolution of 26 March 1980 embodying its opinion on the Commission 's communication concerning changes in the common agricultural policy to help balance the markets and streamline expenditure, requested that the current Regulations in the sugar sector be continued and that the isoglucose arrangements be brought into line with the sugar Regulations ; whereas the Economic and Social Committee, in its opinion of 27 February 1980 on the sugar and isoglucose sections of the said communica ­ tion, considered that if the necessary decisions could not be taken in time, it would only be fair to postpone their application until the following marketing year ; Whereas, having regard in particular to the present situation regarding the decisions to be adopted on the production systems to apply to sugar and isoglucose after 30 June 1980 and to the need to ensure at one HAS ADOPTED THIS REGULATION : Article 1 1 . Articles 24 to 30, Article 31 , with the exception of the second subparagraph of paragraph 1 , and Article 32 of Regulation (EEC) No 3330 /74 shall apply to the 1980/81 sugar marketing year. I 2. Without prejudice to Council Regulation (EEC) No 3331 /74 of 19 December 1974 on the allocation and alteration of the basic quotas for sugar (8), the basic quota of each sugar-producing enterprise for the 1980/81 sugar marketing year shall be that applicable during the 1979/80 marketing year. ') OJ No C 60, 10 . 3 . 1980, p. 3 . 2) OJ No C 97, 21 . 4. 1980, p. 33 . ») OJ No C 146, 16 . 6 . 1980, p. 26 . 4 ) OJ No L 359, 31 . 12 . 1974, p. 1 . 5 ) OJ No L 170, 27 . 6 . 1978 , p. 1 . &lt;&gt;) OJ No L 134, 28 . 5 . 1977, p. 4 . 7) OJ No L 162, 30 . 6 . 1979 , p. 10 . ( S) OJ No L 359, 31 . 12 . 1974, p. 18 . 26. 6 . 80 Official Journal of the European Communities No L 160/ 13 Article 2 1 . Article 9 of Regulation (EEC) No 1111 /77 shall apply during the period 1 July 1980 to 30 June 1981 . 2. The basic quota of each isoglucose-producing enterprise for the period 1 July 1980 to 30 June 1981 shall be that applicable during the period 1 July 1979 to 30 June 1980 . Article 3 1 . In respect of the 1980/81 sugar marketing year, the Italian Republic shall be authorized to grant adap ­ tation aid not exceeding a total of 13-30 ECU per tonne of beet with a 16 % sugar content processed into sugar . Such aid shall be granted only for the quantity of beet used in the production of a quantity of white sugar not exceeding 1 400 000 tonnes . In addition , during the 1980/81 sugar year, the Italian Republic is authorized, when the interest rate granted in Italy to the most solvent applicant is 3 % or more higher than the interest rate used to calculate the reim ­ bursement referred to in Article 8 of Regulation (EEC) No 3330/74, to cover the effect of this difference on storage costs by a national aid . 2 . In order to contribute towards improving the economic structure of the beet and sugar sectors in Italy, a proportion of the aid referred to in the first subparagraph of paragraph 1 may be granted to the beet-processing industry. It may be granted only in respect of a quantity of white sugar not exceeding that referred to in the second subparagraph of paragraph 1 . 3 . During the 1980/81 sugar marketing year, the French Republic shall be authorized to grant adapta ­ tion aid to sugar cane producers and to the sugar cane processing industry in the French overseas depart ­ ments. Such aid, for both sectors taken together, shall not exceed 604 ECU per 100 kilograms of sugar expressed as white sugar and may be granted only in respect of a quantity of white sugar not exceeding 466 000 tonnes . Article 4 1 . Should transitional measures be necessary to facilitate transition to the system established by this Regulation , in particular if the introduction of the new system on the date provided for gave rise to substantial difficulties, such measures shall be adopted, as the case may be, in accordance with the procedure laid down in Article 36 of Regulation (EEC) No 3330/74 and in Article 12 of Regulation (EEC) No 1111 /77 . Such measures shall be applicable until 30 June 1981 at the latest . 2 . If, during the 1980/81 sugar marketing year, the total losses referred to in Article 27 of Regulation (EEC) No 3330/74 are not entirely covered by the yield of the production levy, the ensuing financial burden shall be distributed among producers as from the 1981 /82 sugar year on the basis of rules to be defined by the Council acting before 1 November 1980 in accordance with the procedure laid down in Article 43 (2) of the Treaty. This burden shall be calculated by regarding as the guaranteed quantity, by way of derogation from the first subparagraph of Article 27 (2) of Regulation (EEC) No 3330/74, human consumption in the Community expressed as a quantity of white sugar during a period to be determined . If the total losses referred to in Article 27 and calcu ­ lated account being taken of the second subparagraph are lower than the yield of the levy, the Council shall adopt the provisions in relation to the effects of the result of this calculation in accordance with the proce ­ dure referred to in the first subparagraph . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA